   Case: 4:20-cv-01671-AGF Doc. #: 3 Filed: 05/28/21 Page: 1 of 8 PageID #: 5


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                Plaintiff,                         )
                                                   )
      v.                                           )           Case No. 4:20-CV-1671-AGF
                                                   )
MODOC, et al.,                                     )
                                                   )
                Defendants.                        )


                                MEMORANDUM AND ORDER

       Self-represented plaintiff Joseph Michael Devon Engel (registration no. 1069055), an

inmate at Missouri Eastern Correctional Center (“MECC”), brings this action under 42 U.S.C.

§ 1983 for alleged violations of his civil rights. The matter is now before the Court upon the

motion of plaintiff for leave to proceed in forma pauperis, or without prepayment of the required

filing fees and costs. ECF No. 2. Having reviewed the motion and the financial information

submitted in support, the Court has determined that plaintiff lacks sufficient funds to pay the entire

filing fee and will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1).

Furthermore, after reviewing the complaint, the Court will dismiss this case without prejudice for

failure to state a claim upon which relief may be granted, and for being frivolous and malicious.

See 28 U.S.C. § 1915(e)(2)(B).

                                     Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month
    Case: 4:20-cv-01671-AGF Doc. #: 3 Filed: 05/28/21 Page: 2 of 8 PageID #: 6


period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10 until

the filing fee is fully paid. Id.

        In his affidavit in support of his request to proceed in forma pauperis, plaintiff states that

he receives “$7.50 monthly” but that he “only get[s] 5.00 dollars [a] month.” ECF No. 2 at 1.

Plaintiff has not submitted a certified prison account statement in this case. Based on the financial

information plaintiff has submitted, the Court will assess an initial partial filing fee of $1.00. See

Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is unable to provide the

Court with a certified copy of his prison account statement, the Court should assess an amount

“that is reasonable, based on whatever information the court has about the prisoner’s finances.”).

Any claim that plaintiff is unable to pay $1.00 must be supported by a certified copy of his inmate

account statement that details his inmate account for the six-month period immediately preceding

the filing of the complaint.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court may dismiss a complaint filed in forma pauperis

if the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. When reviewing a

complaint filed by a self-represented person under 28 U.S.C. § 1915, the Court accepts the well-

pleaded facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and it liberally construes

the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that, if the essence of an allegation is discernible, then the

district court should construe the plaintiff’s complaint in a way that permits the claim to be



                                                  -2-
    Case: 4:20-cv-01671-AGF Doc. #: 3 Filed: 05/28/21 Page: 3 of 8 PageID #: 7


considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even self-represented plaintiffs are required to allege facts which, if true, state a

claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see

also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or

to construct a legal theory for the self-represented plaintiff).

        To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”           Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

        An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). While federal courts should not dismiss an action commenced

in forma pauperis if the facts alleged are merely unlikely, the court can properly dismiss such an

action as factually frivolous if the facts alleged are found to be “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992) (quoting Neitzke, 490 U.S. at 327). Allegations are “clearly

baseless” if they are “fanciful,” “fantastic,” or “delusional.” Id. (quoting Neitzke, 490 U.S. at 325,

327, 328). “As those words suggest, a finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

        An action is malicious when it is undertaken with the intent to harass or if it is part of a

longstanding pattern of abusive and repetitious lawsuits. See Lindell v. McCallum, 352 F.3d 1107,



                                                 -3-
    Case: 4:20-cv-01671-AGF Doc. #: 3 Filed: 05/28/21 Page: 4 of 8 PageID #: 8


1109 (7th Cir. 2003); In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See also

Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996) (discussing that when determining whether

an action is malicious, the Court need not consider only the complaint before it but may consider

the plaintiff’s other litigious conduct).

                                             Background

        Plaintiff is a prisoner and a frequent filer in the United States District Court for the Eastern

District of Missouri over the last few months, having initiated over 130 civil actions. As of

December 21, 2020, at least three of plaintiff’s civil actions were dismissed for one of the reasons

enumerated in 28 U.S.C. § 1915(e). See Engel v. Governor of Missouri, No. 1:20-cv-217-HEA

(E.D. Mo. dismissed Dec. 15, 2020); Engel v. United States of America, No. 4:20-cv-1742-MTS

(E.D. Mo. dismissed Dec. 18, 2020); Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D. Mo.

dismissed Dec. 21, 2020). Therefore, for cases filed December 22, 2020 and thereafter, plaintiff

is subject to the Prison Litigation Reform Act of 1996, 28 U.S.C. § 1915(g), which limits a

prisoner’s ability to proceed in forma pauperis, or without prepayment of fees and costs. However,

this case was filed by plaintiff on November 23, 2020, before he received his third 28 U.S.C. §

1915(e)(2)(B) dismissal.

                                            The Complaint

        Plaintiff is currently incarcerated at Missouri Eastern Correctional Center (“MECC”);

however, when plaintiff filed this suit, he was incarcerated at Eastern Reception, Diagnostic and

Correctional Center (“ERDCC”) in Bonne Terre, Missouri. Plaintiff seeks relief in this matter

under 42 U.S.C. § 1983 against five defendants: (1) MODOC (Missouri Department of

Corrections); (2) ERDCC; (3) Missouri Attorney General; (4) Governor; and (5) Senator. ECF

No. 1 at 1. He sues these defendants in their official capacities only. Id.




                                                 -4-
    Case: 4:20-cv-01671-AGF Doc. #: 3 Filed: 05/28/21 Page: 5 of 8 PageID #: 9


        Plaintiff, who describes himself as a sovereign citizen, prepared his pleading on two sheets

of notebook paper. His “Statement of Claim” in its entirety is as follows:

        This is in regards to the fact that I am sitting in prison in ERDCC and all this P.D.
        is trying to [coerce] me into [admitting] guilt on the phone in crimes I did not
        commit she is suppose to be my lawyer instead she is being prosecutor its crazy.
        I’m a [sovereign citizen] of Alaska each dept should have to pay filing fees and my
        lawyer fees of 40% to me. I only get $5.00 dollars a month you have a copy of my
        account on file they won’t give me another one.

Id. at 2.

        For relief, plaintiff requests 15,000 trillion dollars. Id. at 1.

                                               Discussion

        Having carefully considered the instant complaint, as well as plaintiff’s recent history of

engaging in abusive litigation practices, the Court finds this case subject to dismissal under 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief may be granted, and for being

frivolous and malicious.

        As an initial matter, the Court notes that plaintiff’s alleged status as a sovereign citizen of

Alaska does not excuse him from meeting basic pleading requirements or satisfying the standard

of 28 U.S.C. § 1915(e)(2). Claims of a “sovereignty” nature completely lack merit and have been

summarily rejected as frivolous by the Eighth Circuit Court of Appeals and other federal courts.

See United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983) (characterizing as frivolous an appeal

in tax case challenging government’s jurisdiction over “sovereign citizen”); United States v.

Sterling, 738 F.3d 228, 233 n.1 (11th Cir. 2013); United States v. Benabe, 654 F.3d 753, 761-67

(7th Cir. 2011) (collecting cases rejecting claims of individual sovereignty including claims of a

“sovereign citizen” or a “secured-party creditor”).

        Based on a liberal reading of the complaint, the Court construes plaintiff’s allegations as a

claim of legal malpractice. Plaintiff, however, has not named his public defender as a defendant.

Assuming plaintiff had named his public defender as a defendant, this action would still be subject


                                                  -5-
   Case: 4:20-cv-01671-AGF Doc. #: 3 Filed: 05/28/21 Page: 6 of 8 PageID #: 10


to dismissal. The complaint fails to state a claim upon which relief can be granted because “a

public defender does not act under color of state law when performing a lawyer’s traditional

functions as counsel to a defendant in a criminal proceeding.” Polk County v. Dodson, 454 U.S.

312, 325 (1981). As a result, this action is dismissed without prejudice.

       As to defendants MODOC, ERDCC, the Missouri Attorney General, the Governor, and the

Senator, plaintiff does not mention any of these defendants by name in his allegations. “Liability

under § 1983 requires a causal link to, and direct responsibility for, the deprivation of rights.”

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d

1334, 1338 (8th Cir. 1985) (to be cognizable under § 1983, a claim must allege that the defendant

was personally involved in or directly responsible for the incidents that deprived the plaintiff of

his constitutional rights). Plaintiff does not allege that any of these defendants did anything to

violate his rights. See Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (“Where a complaint

alleges no specific act or conduct on the part of the defendant and the complaint is silent as to the

defendant except for his name appearing in the caption, the complaint is properly dismissed, even

under the liberal construction to be given pro se complaints”); see also Krych v. Hvass, 83 F. App’x

854, 855 (8th Cir. 2003) (affirming dismissal of pro se complaint against defendants who were

merely listed as defendants in the complaint and there were no allegations of constitutional harm

against them).

       Furthermore, this action is also subject to dismissal as factually frivolous because

plaintiff’s allegations lack an arguable basis in law or fact. In the complaint, plaintiff alleges that

he is entitled to recover hundreds of trillions of dollars in damages from entities and individuals

for a claim that entirely lacks factual support. Such demands and allegations rise to the level of

the irrational or wholly incredible. The Court therefore concludes that plaintiff’s allegations and




                                                 -6-
   Case: 4:20-cv-01671-AGF Doc. #: 3 Filed: 05/28/21 Page: 7 of 8 PageID #: 11


requested relief are “clearly baseless” under the standard articulated in Denton. 504 U.S. 25, 31

(1992).

          Finally, this action is also subject to dismissal as malicious. Plaintiff has submitted to this

Court an astonishing number of civil complaints in a short period of time, composed in roughly

the same factually unsupported and disjointed manner, against basically the same group of

governmental entities or employees of these entities. Plaintiff submits the pleadings in bulk and

specifies that he intends each set of pleadings to be docketed as an individual civil action. The

Court has received multiple envelopes containing more than ten (10) cases from plaintiff in the

past month. The nature of those pleadings and plaintiff’s claims for damages are roughly the same

as those in the instant action. It therefore appears that this action is part of an attempt to harass

these defendants by bringing repetitious lawsuits, not a legitimate attempt to vindicate a cognizable

right. See Tyler, 839 F.2d at 1292-93 (noting that an action is malicious when it is a part of a

longstanding pattern of abusive and repetitious lawsuits); Spencer v. Rhodes, 656 F. Supp. 458,

461-64 (E.D. N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987) (an action is malicious when it is

undertaken for the purpose of harassing the defendants rather than vindicating a cognizable right).

          Having considered the instant complaint, as well as plaintiff’s recent history of engaging

in abusive litigation practices, the Court concludes that it would be futile to permit plaintiff leave

to file an amended complaint in this action. The Court will therefore dismiss this action at this

time pursuant to 28 U.S.C. § 1915(e)(2)(B).

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 2] is GRANTED.

          IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance



                                                   -7-
   Case: 4:20-cv-01671-AGF Doc. #: 3 Filed: 05/28/21 Page: 8 of 8 PageID #: 12


payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice,

pursuant to 28 U.S.C. § 1915(e)(2)(B), for failure to state a claim upon which relief can be granted

and for being frivolous and malicious.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 28th day of May 2021.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                -8-
